                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

OHIO SECURITY INSURANCE COMPANY,

             Plaintiff,

v.                                     CIVIL ACTION NO. 1:15-16264

K R ENTERPRISES, INC., et al.,

             Defendants.

                     MEMORANDUM OPINION AND ORDER

     Pending before the court is plaintiff’s motion to return

this case to the court’s active docket.     (ECF No. 134).   On June

26, 2018, this court placed this case on the inactive docket

based upon plaintiff’s representations that the negotiated

settlements and releases it had entered into in this litigation

would resolve the claims of all parties to this litigation.     See

ECF No. 133.    The court also cancelled a status conference

scheduled for July 12, 2018, that had been scheduled solely to

address the claims of any defendants who had not yet settled with

plaintiff.    Plaintiff now moves to return this case to the

court’s active docket because it failed to settle its claims with

K R Enterprises, Inc.      K R Enterprises is currently in default in

this matter.    New counsel has recently entered a notice of

appearance on behalf of K R Enterprises and has opposed the

motion to return the case to the court’s active docket.
     The bottom line is that there is an ongoing controversy in

this matter.   For this reason, plaintiff’s motion to return the

case to the court’s active docket is GRANTED and the Clerk is

DIRECTED to return this matter to the court’s active docket.

With respect to plaintiff’s renewed motion for default judgment,

K R Enterprises’ objection is noted and its motion to deny that

motion at this juncture is denied.    K R Enterprises may, within

fourteen (14) days from entry of this order, respond to that

motion on the merits.   If K R Enterprises files a response,

plaintiff may file a reply within the timeframe established by

the local rules.

     The Clerk is directed to send copies of this Memorandum

Opinion and Order to counsel of record and to any unrepresented

parties.

     IT IS SO ORDERED this 3rd day of October, 2018.

                               ENTER:


                                David A. Faber
                                Senior United States District Judge




                                 2
